Citation Nr: 0905310	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-08 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 until 
March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in August 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed PTSD due to in-service 
stressors in Vietnam.

The Veteran and his representative submitted new evidence 
that was received at the RO, but did not submit a waiver of 
initial consideration of this evidence by the RO and the RO 
did not issue a Supplemental Statement of the Case (SSOC), as 
is required by 38 C.F.R. §§ 19.37, 20.1304(c).  The newly 
submitted evidence includes multiple psychiatric clinical 
records diagnosing the Veteran with PTSD as a result of 
claimed traumatic experiences during his tour in Vietnam.  
Such evidence also includes "Leave and Earnings Statements" 
which appear to show that the veteran received Hazardous 
Flight Pay (HFP) while he was stationed in Vietnam.  The 
veteran asserts that his receipt of HFP, in conjunction with 
service as an Air Crew Chief and the award of an Air Medal 
(albeit it without the "V" device) collectively point to 
his participation in combat during Vietnam.  

Additionally, a review of the record indicates that 
additional development is necessary to attempt to verify the 
Veteran's claimed stressors, which have been provided with 
sufficient specificity as to date and location.  The Veteran 
revised his stressor statements in February 2005.  He 
reported arriving in Vietnam around May 4, 1972, and 
witnessing the Chinook helicopter crash around the 9th or 10th 
of that month, while being transported to his new company, 
between Long Binn and Bien Hoa.  

The Veteran provided more specific unit information in March 
2006.  He stated that he arrived in South Vietnam on May 3, 
1972 and signed in at Camp Alpha Tan Son Nhut Air Force Base 
in Saigon, Vietnam.  On May 10, 1972, he shipped out with 
some troops going to Bien Hoa, but that his own final 
destination was Long Binh.  He reported witnessing the 
helicopter crash while in transit to Long Binh.  He also 
clarified that while in Vietnam he had been with the Command 
Aircraft Company, 210th Aviation Battalion, 12th Aviation 
Group, 1st Aviation Brigade. 

Sufficient information has been provided to attempt 
verification of the Veteran's claimed stressor of witnessing 
a helicopter crash in May 1972, while in transit from Camp 
Alpha Tan Son Nhut Air Force Base in Saigon, Vietnam to Long 
Binh.  Thus, an attempt may be made to verify the Veteran's 
claimed stressor with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall first consider anew 
whether the Veteran's collective indicia 
of possible combat in service - i.e., 
assignment as an Air Crew Chief in Vietnam 
with various awards and receipt of 
hazardous flight pay - permit the 
application of the presumption of combat 
under 38 U.S.C.A. § 1154(b).  

2.  If, after consideration of the above, 
it is determined that further verification 
of the Veteran's claimed stressor is 
necessary, the RO shall attempt to verify 
the Veteran's claimed stressor with the 
JSRRC.  He reported witnessing a 
helicopter crash in May 1972, while in 
transit from Camp Alpha Tan Son Nhut Air 
Force Base in Saigon, Vietnam to Long 
Binh.  

3.  If the claimed stressor is verified, 
the RO/AMC shall take whatever evidentiary 
action is deemed necessary to afford a 
full and fair adjudication of the 
Veteran's claim, including the 
determination of whether a VA psychiatric 
examination, performed in accordance with 
DSM-IV criteria, is necessary to determine 
if the Veteran's verified in-service 
stressor(s) caused any PTSD diagnosed.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
